Citation Nr: 9919847	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-34 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency Indemnity Compensation (DIC), death 
pension and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in 1996 and 1997 by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant submitted her claim for benefits in October 
1996.

2. The appellant was born on May [redacted] 1970 and was 26 years 
old at the time she filed her claim.

3. The claimed benefits are not available to surviving 
children of a veteran after they reach the age of 23.



CONCLUSION OF LAW

The appellant is not eligible for DIC, death pension or 
accrued benefits.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 
1991); 38 C.F.R. §§ 3.57(1)(iii), 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Review of the record reveals that this case has followed a 
long and somewhat tortuous course before arriving at the 
Board for appellate consideration.  In light of the 
significant procedural history in this case, the Board 
believes that a discussion of that history is necessary, both 
to clarify the course of events for the claimant's benefit 
and to provide an adequate basis upon which the following 
decision is to be rendered. 

In October 1996, the appellant, who is the daughter of the 
deceased veteran, submitted an application for dependency and 
indemnity compensation (DIC), death pension and accrued 
benefits by a surviving child.  In November 1996, the 
Roanoke, Virginia, RO rendered a decision that service 
connection for the cause of the veteran's death was warranted 
and established basic eligibility to benefits under 38 
U.S.C.A. Chapter 35 (Chapter 35 benefits) based upon that 
favorable action.  The rating board concluded, mistakenly, 
that during the veteran's lifetime, service connection for 
organic heart disease with cardiomyopathy was in effect with 
a 60 percent rating.  Based upon this incorrect conclusion 
with respect to the service-connected status of the veteran's 
heart disease, and due to the fact that he died of a heart 
attack, it was found that he died as a result of his 
"service-connected" heart disease.  Interestingly, the 
notice of the November 1996 decision sent to the appellant in 
December 1996, indicated that the claim for DIC and 
nonservice-connected pension benefits had been denied.  It 
was noted that the processing of claims for accrued benefits 
had been suspended pending a decision by the United States 
Court of Appeals for the Federal Circuit.  The appellant was 
further informed that DIC and pension benefits were only 
payable until the surviving child turned 23 years of age and 
that since she was older than 23, she was no longer eligible 
for these benefits.  However, it was noted that entitlement 
to Chapter 35 education benefits may be available and she was 
provided with an application for those benefits.

In March 1997, the appellant submitted a statement in which 
she indicated her disagreement with the decision to deny the 
claims for DIC and accrued benefits.  She requested that she 
be provided with a Statement of the Case so that an "appeal 
action can be taken."  Accompanying the Notice of 
Disagreement was a request to transfer the claims folder from 
Roanoke to the St. Petersburg, Florida, RO since she was 
relocating her residence to Panama City, Florida.  In a 
statement received at the Roanoke RO, the appellant again 
indicated that she would like to appeal the denial of DIC 
benefits as well as the denial of nonservice-connected 
pension benefits.  She noted that she understood the age 
limit but further contended that entitlement to the benefits 
was warranted based upon the fact that she was only 13 years 
old at the time of her father's death and that she was never 
provided any information regarding potential benefits at that 
time.

In April 1997, the appellant submitted a Notice of 
Disagreement for the decision which denied entitlement to 
education benefits.  Unfortunately, records of that decision 
including the notification letter to the appellant are not 
within the claims folder.  Later in April 1997, after having 
assumed jurisdiction over the case from the Roanoke RO, the 
St. Petersburg, RO discovered the mistake by the Roanoke RO 
noted above and concluded that the November 12th, 1996, 
rating decision which granted service connection for the 
cause of the veteran's death was clearly and unmistakably 
erroneous.  The St. Petersburg rating board then proposed to 
sever service connection for the cause of the veteran's 
death.  The rating board correctly noted that during the 
veteran's lifetime, he was not service-connected for any 
disease or injury of the cardiovascular system.  In fact, the 
veteran had not established service connection for any 
disability.

In May 1997, the St. Petersburg RO informed the appellant 
that her Notice of Disagreement with the denial of 
entitlement to VA benefits was not accepted because she was 
over the age of 23.  She was further informed that there was 
a clear and unmistakable error in the decision which granted 
service connection for the cause of the veteran's death and 
that the RO was proposing to sever service connection.  In 
correspondence submitted later in May 1997, the appellant 
requested that she be provided with a definitive answer as to 
the service connection or nonservice connection of her 
father's death.

In June 1997, the St. Petersburg RO responded to the 
appellant's request and informed her that during her father's 
lifetime, he was permanently and totally disabled due to a 
nonservice-connected heart disorder.  It was further noted 
that during the veteran's lifetime, he was not service-
connected for any disease of the cardiovascular system.  
Finally, the appellant was informed that no additional action 
with respect to her claims would be taken since there was no 
provision of law that allowed for any benefits for children 
over the age of 26, nor was there any law to consider 
retroactive benefits because an individual did not file a 
claim.

Subsequently, in June 1997, the appellant requested that the 
claims folder be returned to the Roanoke RO since she was 
again relocating her residence back to Virginia.  She also 
requested an update regarding the status of her claim for 
accrued benefits in light of the pending action before the 
United States Court of Appeals for the Federal Circuit.  In 
July 1997, the Roanoke, RO responded and indicated that the 
claims for entitlement to DIC, nonservice-connected death 
pension, accrued benefits and educational benefits under 
Chapter 35 had been denied.  It was noted that in December 
1996 the appellant had been informed that she was beyond the 
age of 23 at the time her claim was received and that DIC and 
death pension benefits were not payable.  It was further 
noted that pursuant to 38 C.F.R. § 3.1000, a claim for 
accrued benefits must be received within one year of the 
veteran's death, which did not occur in this case.  Finally, 
it was noted that Chapter 35 benefits were also not available 
due to the fact that, when the application was received, the 
appellant was 26 years old. 

In June 1998, the Atlanta, Georgia RO, which was handling the 
appellant's education benefits claim, concluded that the 
appellant had erroneously been provided with Chapter 35 
education benefits based upon the Roanoke RO's clear and 
unmistakable error in granting service connection for the 
cause of the veteran's death in November 1996.  It was 
further determined that while an overpayment was created, it 
was due to administrative error by VA and the appellant would 
not have to repay the amount of $3,485.71, but her 
educational assistance allowance would be terminated. 

In December 1998, the St. Petersburg RO finalized the 
decision to sever service connection for the cause of the 
veteran's death on the basis of clear and unmistakable error.  
A Statement of the Case was issued in February 1999, 
providing law and regulations regarding the denial of DIC 
benefits, death pension and accrued benefits based upon the 
appellant's age at the time she filed her claim.  A 
Substantive Appeal was received in March 1999 and the issues 
of entitlement to DIC, death pension and accrued benefits 
were certified for appeal.

Analysis

Pursuant to 38 U.S.C.A. § 101(4)(A), a child is defined, in 
pertinent part, as a person who is unmarried and who is under 
the age of eighteen, or who, before attaining the age of 
eighteen years, became permanently incapable of self-support 
or who, after attaining the age of eighteen years and until 
completion of education or training (but not after attaining 
the age of twenty-three years), is pursuing a course of 
instruction at an approved educational institution.  See also 
38 C.F.R. § 3.57.

Accordingly, in view of this regulation, the appellant was 
not a surviving child for VA benefit purposes at the time she 
filed her claim in October 1996.  At the time VA received her 
claim, she was 26 years old and beyond the age criteria for 
characterization as a child such to provide standing for her 
claims for VA benefits.  While she argues that she did not 
receive notice of potential benefits at the time of the 
veteran's death, the record reflects that in March 1984 a 
notice was sent to the appellant's address of record which 
explained the available benefits and provided an application 
for those benefits.  It was further noted that it was 
important that the application for benefits be returned 
within one year of the date of the veteran's death.  However, 
no claim was filed until 1996, approximately 13 years after 
the veteran's death.

In view of the above and the lack of additional evidence to 
the contrary, the appellant does not have standing to claim 
DIC, death pension or accrued benefits.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

